Citation Nr: 0616817	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-40 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for left leg thrombophlebitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
increased the rating for left leg thrombophlebitis from zero 
to 40 percent.  The veteran perfected an appeal of the denial 
of a rating in excess of 40 percent.

In a December 2005 statement the veteran indicated that he 
was claiming entitlement to service connection for a low back 
disorder.  This issue has not yet been adjudicated by the RO, 
and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).


FINDING OF FACT

The veteran's left leg thrombophlebitis is manifested by 
pain, edema, and stasis dermatitis, without evidence of 
ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
left leg thrombophlebitis are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2005).



(continued on next page)

REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The veteran's service medical records show that he was 
hospitalized from December 1971 to January 1972 for 
thrombophlebitis in the left leg, which completely resolved 
prior to his separation from service in April 1972.  There is 
no evidence of a recurrence of the thrombophlebitis until 
October 2003, when he reported to the VA Medical Center (MC) 
emergency room with a complaint of pain in the left leg.  
Examination revealed mild swelling, erythema, and warmth, and 
a Doppler study disclosed deep vein thrombosis affecting the 
veins in the left leg.  He was then admitted to the VAMC and 
started on anti-coagulation therapy.  He was discharged from 
the hospital two days later, with reduction of the swelling, 
but continued to receive anti-coagulation medication as an 
outpatient.  

He again complained of pain in the left leg in February 2004, 
but examination revealed no abnormalities.  His complaints 
were then assessed as possible post-phlebitic syndrome.  He 
had a recurrence of left lower extremity pain in April 2004, 
following a long train trip.  A Doppler study then showed a 
resolving deep vein thrombosis, and physical examination 
revealed swelling and tenderness in the left calf.  He also 
had venous stasis dermatitis, but there was no evidence of 
ulceration.

The RO provided him a VA medical examination in May 2004, 
when he reported that he had last worked in October 2003 due 
to back pain and pain and swelling in the left leg.  He also 
stated that since October 2003 he had swelling in the left 
leg about once a month, which he treated with ice, elevation, 
and compression stockings.  Examination of the left leg 
showed intact skin, with scattered hyperpigmentation from the 
knee to the heel; no edema; no lesions; normal hair growth; 
and no cyanosis.

The thrombophlebitis in the left leg is currently rated as 40 
percent disabling under Diagnostic Code 7121.  A 60 percent 
rating under that diagnostic code requires evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
40 percent rating applies if the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  See 38 C.F.R. § 4.104 
(2005).

The evidence shows that the left leg thrombophlebitis is 
manifested by intermittent edema, pain, venous stasis 
dermatitis, and hyperpigmentation, without any evidence of 
ulceration.  In the absence of persistent ulceration, the 
criteria for a 60 percent schedular rating are not met.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to a schedular 
disability rating in excess of 40 percent for 
thrombophlebitis in the left leg.

The veteran claims to be unable to work due to his service-
connected disability.  If the schedular rating is less than 
total, a total disability evaluation can be assigned based on 
individual unemployability if he is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability.  A total rating based on 
unemployability may be assigned if he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  38 C.F.R. § 4.16(a) (2005).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service (CPS) for consideration of 
an extra-schedular rating.  38 C.F.R. § 4.16(b) (2005).  

The veteran's only service-connected disability consists of 
the left leg thrombophlebitis, which has been rated as 
40 percent disabling.  His disability does not, therefore, 
meet the percentage requirement of 38 C.F.R. § 4.16(a) for 
assignment of a total rating based on individual 
unemployability.  In accordance with 38 C.F.R. § 4.16(b), 
however, his case may be referred for consideration of an 
extra-schedular rating if the evidence shows that his 
service-connected disability precludes him from substantially 
gainful employment.  The CPS may award an extra-schedular 
rating if it is determined that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2005).

The evidence indicates that the veteran has been hospitalized 
only once, for a period of two days, for the treatment of 
thrombophlebitis since his separation from service.  That 
single hospitalization does not constitute "frequent periods 
of hospitalization."  He reported that he last worked when 
he was hospitalized in October 2003, and that he did not 
return to work after being discharged from the hospital 
because the left leg disability precluded him from standing 
and walking for long periods.  

The evidence shows that in addition to his service-connected 
thrombophlebitis of the left leg, he suffers from 
hypertension, with a transient ischemic attack, and 
degenerative disc disease of the lumbar spine with chronic 
low back pain and radiculopathy into the left lower 
extremity.  An extra-schedular rating is warranted only if 
the evidence shows that there are circumstances, other than 
nonservice-connected disabilities, that place this veteran in 
a different position from other veterans with a 40 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Although the thrombophlebitis may preclude him from engaging 
in the type of work that he previously performed, the 
evidence does not show that the service-connected 
thrombophlebitis alone places him in a position different 
from other veterans with a 40 percent rating.  The Board 
finds that the case does not present an exceptional or 
unusual disability picture to warrant referral of the case 
for consideration of an extra-schedular rating, including a 
total rating based on unemployability.  See Floyd v. Brown, 
9 Vet. App. 88 (1996), appeal dismissed per curium 9 Vet. 
App. 253 (1996) (the Board does not have jurisdiction to 
grant an extra-schedular rating in the first instance, but is 
not precluded from referring the case for such 
consideration).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in April 2004.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Because entitlement to a higher 
rating has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
supporting evidence, the RO has obtained all identified 
treatment records and provided him a VA medical examination 
in May 2004.  The veteran provided testimony at a hearing 
before the undersigned in June 2005.  He has not indicated 
the existence of any other evidence that is relevant to his 
claim; as such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for left leg thrombophlebitis is denied.




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


